

RELEASE AGREEMENT AND ACKNOWLEDGEMENT

THIS RELEASE AND ACKNOWLEDGEMENT (“Agreement”) is entered into between Kristin
Trecker (“you”) and Integer Holdings Corporation (“Company”). In consideration
of the mutual promises, benefits and covenants herein contained, you and the
Company hereby agree as follows:


Separation Date
You acknowledge that your employment with Company and any other Released Party
ended effective May 24, 2017 (the “Separation Date”). After the Separation Date,
you will not represent to others that you are an employee, officer, agent, or
representative of Company or any other Released Party for any purpose. As a
result of the separation of your employment, all forms of pay and compensation
ceased as of the Separation Date, and your benefits will terminate in accordance
with Company’s plan documents, except for any benefit continuation or conversion
rights you may have under the applicable plan documents.


Separation Benefits
If you execute, do not revoke, and comply at all relevant times with this
Agreement, you will be eligible to receive the following benefits (collectively,
the “Separation Benefits”):


1.
Severance Payment: The Company will pay you a lump-sum amount of $376,616.00,
less applicable taxes and withholdings. The Company will also pay Clouse Dunn
LLP a lump-sum amount of $22,384.00 for its representation of you in connection
with this Agreement (collectively, the “Severance Payment”).



2.
Outplacement Services: The Company will pay for a 3-month outplacement package
through its approved vendor, so long as such services are commenced by you
within 2 months of the Effective Date. You are solely responsible for contacting
the outplacement vendor to arrange for the receipt of such services.



3.
COBRA: Your medical, dental and vision coverage will cease on the last day of
the calendar month in which your Separation Date occurs, subject to your right
to continue coverage thereafter at your own cost pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). Additional information concerning
COBRA will be sent to you under separate cover.

The Severance Payment and the COBRA Payment will be paid to you as soon as
reasonably practicable following the Effective Date, but no later than the
Company’s second regular pay day following the pay period in which the Effective
Date occurs.
General Release
For and in consideration of the Separation Benefits, together with other good
and valuable consideration, the sufficiency of which you hereby acknowledge,
you, on behalf of yourself and your heirs, executors, personal representatives,
successors and assigns (each a “Releasor,” and collectively, the “Releasors”),
hereby release and forever discharge the Company, and its current and former
parents, subsidiaries, affiliates, predecessors, successors, and any other
related companies, and each of these entities’ current and former owners,
directors, officers, members, managers, shareholders, partners, agents,
employees, contractors, attorneys, successors and assigns, in both their
individual and official capacities, as appropriate (each a “Released Party,” and
collectively, the “Released Parties”), of and from any and all claims,
complaints, demands, actions, causes of action, suits, rights, debts,
obligations, judgments, damages, entitlements, liabilities, and expenses
(including attorneys’ fees) of any kind or nature whatsoever (“Claims”) that any
Releasors now have or ever had against any Released Party, whether known or
unknown, suspected or unsuspected, or concealed or apparent (the “Released
Claims”).


For the avoidance of doubt, and without limiting the broad nature of the
Released Claims, this Agreement releases each of the Released Parties from any
and all Claims: (1) related to your employment with the Company or any other
Released Party, and the termination of such employment; (2) arising under any
law relating to employment, including, but not limited to (all as amended),
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, the
Equal Pay Act of 1963, the Immigration Reform and Control Act of 1986, the
Genetic Information Nondiscrimination Act of 2008, the Civil Rights Act of 1866
(42 U.S.C. §§ 1981–1988), the Employee Retirement and Income Security Act of
1974, the federal Worker Adjustment and Retraining Notification Act, the Uniform
Services Employment and Reemployment Rights Act, and Chapter 21 of the Texas
Labor Code, formerly known as the Texas Commission on Human Rights Act (Tex.
Lab. Code §§ 21.001 to 21.556); (3) for wages, wage supplements, paid time off,
or any other form of compensation or benefit; (4) arising under any employee
benefit plan, policy, or practice; (5) arising under tort, contract, or
quasi-contract law, including but not limited to claims of breach of an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, retaliation, violation of
public policy, invasion of privacy, nonphysical injury, personal injury or
sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, or negligent or intentional
infliction of emotional distress; (6) for monetary or equitable relief,
including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, compensatory or punitive damages, liquidated damages, experts’
fees, medical fees or expenses, costs or disbursements; and (7) arising under
any other federal, state, or local law, statute, amendment, rule, regulation,
order, code, common law, policy, ordinance, or court decision.


The Released Claims do not include any claim: (a) that arises exclusively after
the date you execute this Agreement; (b) to vested rights under any of the
Company’s employee benefit plans; or (c) that cannot be released under law, such
as claims for statutory unemployment benefits or workers’ compensation benefits.


Return of Company Property
You agree that on or before your Separation Date, you will return all Company
property, including keys, credit cards, security access cards, codes, personal
computers, cell phones, memoranda, data, records, notes and other property or
information in any form in your possession or under your control.


Confidential and Proprietary Information
You acknowledge and reaffirm the validity of the Inventions, Non-Disclosure and
Non-Solicitation Agreement (the “Confidentiality Agreement”) that you previously
signed. By signing this Agreement, you acknowledge and agree that you have had
access during your employment with the Company to confidential and proprietary
information of Company (“Trade Secrets”), and further acknowledge and agree that
the release or disclosure of any of the Company’s Trade Secrets will cause
irreparable injury. By signing this Agreement, you acknowledge that you have not
used or disclosed, and agree that you will not at any time use or disclose,
directly or indirectly, to any other entity or person, any Trade Secrets of the
Company, its affiliates, or any officers, directors or employees. You also agree
that you will not attempt to gain access to such information through restricted
means. You understand that the Company would not provide you with the monies and
benefits under this Agreement but for your affirmation of the obligations under
the Confidentiality Agreement. You further understand and agree that a violation
of this provision is a material breach of this Agreement and may be enforceable
against the person making disclosure by injunctive relief and by an award of
damages.


Nothing herein shall be construed to prevent disclosure of Trade Secrets as may
be (1) permitted by the Protected Rights Section, (2) required by applicable law
or regulation, pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, or pursuant to a valid subpoena (provided
that such disclosure does not exceed the extent of disclosure required by such
law, regulation, order, or subpoena), or (3) to a court or government agency to
the extent you have a protected right to do so. You shall promptly provide
written notice to an authorized officer of the Company of any order, subpoena,
or other attempt to require disclosure of Confidential Information under the
immediately preceding subsection (2). Additionally, notwithstanding any other
provision of this Agreement, you will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that: (1) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (2)
is made in a complaint or other document filed under seal in a lawsuit or other
proceeding. If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:
(1) file any document containing trade secrets under seal; and (2) do not
disclose trade secrets, except pursuant to court order.


Confidentiality of Agreement
You agree that you have not and will not, directly or indirectly, disclose/d any
information related to the terms or contents of this Agreement to any other
person or entity. You understand that the Company would not provide you with the
Separation Benefits but for your agreement to keep such information
confidential. You further understand and agree that a violation of this
provision is a material breach of this Agreement and may be enforceable against
the person making disclosure by injunctive relief and by an award of damages.
This confidentiality obligation does not prohibit disclosure (a) permitted by
the Protected Rights Section, (b) to your spouse, tax advisor, or attorney (each
of whom you must ensure agrees to keep such information confidential), (c) to
comply with a valid court order, subpoena, or other direction by a court, (d) to
a governmental entity to the extent you have a protected right to make such
disclosure, or (e) as otherwise required by law. You understand and agree that
you will remain liable for any disclosure of such information by your spouse or
agent.


Non‑Disparagement
Except as permitted in the Protected Rights Section, you agree that you will not
utter, to any person or entity, any statement, whether oral, written, or
implied, that directly or indirectly disparages, denigrates, defames, or
ridicules the Company or any other Released Party or the products, services,
vendors, customers, or prospective customers of the Company or any other
Released Party. Nor will you utter, to any person or entity, any negative
statement concerning your employment with the Company or the termination of such
employment. Nothing herein shall restrict you from providing truthful
information to a court or government agency, to comply with a valid court order
or subpoena, to the extent you have a protected right to do so, or as otherwise
required by law.


No Admission
The making of this Agreement is not, and shall not be construed or represented
as, an admission that Company or any other Released Party has violated any law
or has committed any wrong against you or any other person or entity.


Severability, Choice of Law, and Venue
In the event that any provision of this Agreement is found to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to make it enforceable, and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect. This Agreement shall be
governed and construed in accordance with laws of the State of New York, without
regard to the principles of conflict of law. Any action or proceeding brought by
either of the parties related to your employment or the termination of your
employment, or to enforce this Agreement, shall be brought only in a state or
federal court located in the State of New York, County of Erie. You hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.


Third Party Claims
You warrant that you alone are entitled to the Separation Benefits, and further
warrant and agree that any claim to such amounts by any other person or entity
by reason of any claim, lien, or debt of yours, or otherwise, shall be your sole
and exclusive responsibility, and that you will hold harmless, indemnify, and
defend each of the Released Party from any claim or action brought by any person
or entity against any of the Released Party making any claim to all or part of
the Separation Benefits.


Protected Rights
Notwithstanding anything the contrary, nothing in this Agreement limits your
rights, protected under law, to file a charge or communicate with or otherwise
participate in any investigation or proceeding conducted by the Securities and
Exchange Commission, the Financial Industry Regulatory Authority, the
Occupational Safety and Health Administration, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other government agency
charged with enforcement of any law.
Entire Agreement
This Agreement, together with the Confidentiality Agreement, constitutes the
entire agreement between you and the Company and may not be modified in any way
except by written agreement signed by you and an authorized representative of
the Company. This Agreement supersedes any and all other written and oral
agreements and understandings between the parties, with the exception of the
Confidentiality Agreement. You are not eligible for any other payment or
benefits except for the Separation Benefits.


Miscellaneous
Copies of signatures transmitted by facsimile or electronic mail shall have the
same effect as original signatures. Company may freely assign this Agreement at
any time. This Agreement shall inure to the benefit of Company and its
successors and assigns. You may not assign this Agreement or any part hereof.
Any purported assignment by you shall be null and void from the initial date of
purported assignment. No provision of this Agreement may be amended or modified
unless such amendment or modification is agreed to in writing and signed by you
and by the General Counsel of the Company. No waiver by either of the parties of
any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power, or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power, or privilege.


Acknowledgements
You acknowledge, affirm and agree that:
(a)    You have read the Agreement and understand its legal and binding effect.
You are acting voluntarily, knowingly, and willingly, and of your own free will
in executing this Agreement;
(b)    The Separation Benefits: (i) exceed anything of value to which you would
otherwise be entitled in the absence of this Agreement; (ii) fully and
completely settle all Claims you (and any attorney you may have retained) may
have against the Company or any other Released Party for attorneys’ fees, costs,
disbursements, and any other recovery; and (iii) are sufficient consideration
for your promises under this Agreement;
(c)    You have been advised by the Company in this writing to consult with an
attorney of your choosing prior to executing this Agreement and you have done so
to the extent you desired;
(d)    You were given 21 calendar days to consider signing this Agreement, and
if you sign this Agreement before the end of this 21 calendar day period, it is
your voluntary decision to do so and you waive the remainder of the 21 calendar
day period;
(e)    You have until the end of such 21 calendar day period to deliver an
executed copy of this Agreement to Timothy G. McEvoy, Integer Holdings
Corporation, 10000 Wehrle Drive, Clarence, New York 14031, with a copy via email
to timothy.mcevoy@integer.net.
(f)    You understand that if you sign this Agreement, you can change your mind
and revoke your acceptance of this Agreement within seven (7) calendar days
after signing it. Any revocation of your acceptance of this Agreement must be in
writing and delivered to Timothy G. McEvoy, Senior Vice President, General
Counsel & Secretary, Integer Holdings Corporation, 10000 Wehrle Drive, Clarence,
New York 14031, with a copy via email to tmcevoy@greatbatch.com, no later than
the seventh (7th) calendar day after you sign this Agreement. This Agreement
will become effective on the eighth (8th) day following its execution by you,
provided that you have not revoked as set forth above (the “Effective Date”). If
you revoke this Agreement prior to the Effective Date, the Company’s promises
and obligations contained herein will be null and void;
(g)    You have no known workplace injuries or occupational diseases, and you
have been provided and/or have not been denied any leave (paid or unpaid) to
which you were entitled during your employment;
(h)    You have been paid in full for all work that you have performed for the
Company and any other Released Party and, except for the Separation Benefits,
you are not owed any further wages, wage supplements, bonuses, commissions,
benefits or other amounts of any kind whatsoever by any Released Party; and
(i)    Your execution of this Agreement was not obtained through fraud,
deception, or undue influence, and the terms of this Agreement are clear,
unambiguous, and not unconscionable.




/s/ Kristin Trecker
 
August 22, 2017
 
Kristin Trecker
 
Date
 





Please return to:
Timothy G. McEvoy
Integer Holdings Corporation
10000 Wehrle Drive
Clarence, New York 14031







